usnb sDNY
nocUM_EN_T 7
ELEeTRoNiCa-LLY FILED
o~oc #= `

     
   
  
 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  

 

------------------------------------------ x - t
UNITED srArEs or AMERiCA, § DA"[E lFl,LEp= \\ Hc\r/»z@-»;<g,' '
-againsr- is-cr~0243 (LAK)
ANDREEA DUMITRU,
Defendant.
__________________________________________ X

FURTHER ORDER ON GOVERNMENT’S MOTION IN LIMINE

LEWIs A. KAPLAN, Disrrz'ct Judge.

The remainder of the government’s motion in limine [Di 42], vvhich seeks to preclude
some or all of the proposed testimony of defendant’s expert witnesses, is disposed of as follows:

1. The government has represented that (a) the only statements that it Will seek
to prove were false Were statements about specific instances of mistreatment said to have been
experienced by specific individuals Who Were Ms. Dumitru's clients or members of their immediate
families and in some cases statements about specified details of the ethnicity, background and prior
experiences of individuals on behalf of Whom she submitted asylum applications, and (b) it does not
contend that any generalized statements about treatment ofRoma in Romania Were false. Whatever
the treatment of Roma in general therefore has no bearing on Whether the defendant knowingly and
Wilfully made, or caused the making of, false statements about mistreatment said to have been
experienced by specific individuals who were Ms. Dumitru's clients or members of their immediate
families and in some cases statements about specified details of the ethnicity, background and prior
experiences of individuals on behalf of Whom she submitted asylum applications Moreover, as
there has been, and presumably could not be, any showing that Ms. Dumitru knew the substance of
the experts’ opinions at the time she made the allegedly false statements, the opinions of the experts
could not be relevant to her state of mind. In any case, expert testimony on this subject, even if
otherwise admissible, Would be unfairly prejudicial because it Would tend to suggest a verdict based
on sympathy for Roma and antipathy to any mistreatment some proportion of them they may suffer
in Rornania rather that a verdict based on the evidence in this case and the lavv. The unfair
prejudicial effect of such testimony Would outweigh substantially its probative valne, if indeed it has
any probative value on any point at issue in this case. Accordingly, defendant is precluded from
offering expert testimony concerning allegedly common experiences of Rorna in Romania and
elsewhere

2. For substantially similar reasons, defendant is precluded also from offering

 

2

expert testimony concerning common reasons why Roma come to the United States and their
common experiences after coming to this country. Even if otherwise admissible, such testimony
would tend to suggest a verdict based on sympathy for Roma rather that a verdict based on the
evidence in this case and the law.

3. The government’s request to preclude expert testimony that it is common
practice among immigration attorneys to put language in asylum applications that is false or
inaccurate, to sign such applications under penalties of perjury with knowledge of the falsity or
inaccuracy or in reckless disregard thereof, and thus inconsistent with applicable laws and
regulations, is granted

Should defendant call any of its proposed experts, the government will be free to
raise any other objections at trial.

SO ORDERED.

Dated: November 14, 2018

 

Lewis AJKapl
United States District Judge

 

 

